PER CURIAM.
This is an appeal from an order of the court helow granting a preliminary injunction, enjoining the Whiting-Patterson Company from making, using or selling a certain machine alleged to infringe claims 5, 14 and 15 of Patent No. 893,105 for an envelope machine, granted July 14, 1908, to W. D. Slater, assignor to the United States Envelope Company, the plaintiff. Since the decision below, the Circuit Court of Appeals of the Second Circuit has decided the case of Outlook Envelope Co. et al. v. General Paper Goods Mfg. Co. et al., 239 Fed. 877, - C. C. A. -, which involves the claims of said patent here involved.
In view of the further light thrown on this patent by such decision, of which, of course, the court helow did not have the benefit, we have concluded to set aside the injunction granted below, and remand the case for further proceedings. We refrain from expressing any present view of the questions involved, feeling we will be in better position ■ to do so after proofs taken and on final hearing and decree by the court below.